Exhibit 10.5

 

D8 HOLDINGS CORP.

Unit 1008, 10/F Champion Tower

3 Garden Road

Central, Hong Kong

July 14, 2020

 

D8 Sponsor LLC

Unit 1008, 10/F Champion Tower

3 Garden Road

Central, Hong Kong

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between D8 Holdings Corp. (the
“Company”) and D8 Sponsor LLC (the “Sponsor”), dated as of the date hereof, will
confirm our agreement that, commencing on the date the securities of the Company
are first listed on the New York Stock Exchange (the “Listing Date”), pursuant
to a Registration Statement on Form S-1 and prospectus filed with the U.S.
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”):

 

1. The Sponsor shall make available, or cause to be made available, to the
Company, at Unit 1008, 10/F, Champion Tower, 3 Garden Road, Central, Hong Kong
(or any successor location), office space and secretarial and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall pay the Sponsor $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public shareholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state, without regards to the conflicts of laws principles thereof.

 

[Signature Page Follows]



 

  

  Very truly yours,       D8 HOLDINGS CORP.         By: /s/ David Chu     Name:
David Chu     Title:  Chief Executive Officer

  

AGREED AND ACCEPTED BY:      

D8 SPONSOR LLC 

      By: /s/ Donald Tang     Name: Donald Tang     Title:   Managing Member  

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 